United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, MORGAN GENERAL
MAIL FACILITY, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-477
Issued: September 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2010 appellant filed a timely appeal from a November 22, 2010
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. As the last merit decision was issued June 1, 2010, more than 180
days before the filing of this appeal, the Board lacks jurisdiction to review the merits of this
case.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128.

1

20 C.F.R. §§ 501.2(c), 501.3.

2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated May 1, 1995, the
Board affirmed a March 1, 1993 decision finding that appellant had not established a recurrence
of disability beginning December 26, 1991 due to her October 15, 1981 employment injury.3
The facts and the circumstances as set forth in the prior decision are hereby incorporated by
reference.
Appellant continued to receive compensation for four hours per day based on a
November 21, 1991 wage-earning capacity determination. By decision dated May 21, 2009,
OWCP modified its wage-earning capacity decision to zero effective June 7, 2009 based on its
termination of her compensation and authorization for medical treatment. It found that appellant
had no further disability or residuals of her accepted low back syndrome and lumbosacral sprain.
OWCP based its termination of her compensation on the March 26, 2009 opinion of Dr. Barry
Koffler, a Board-certified orthopedic surgeon, who provided a second opinion examination.
Dr. Koffler reviewed the evidence, listed findings on examination and determined that
appellant’s lumbar strain had resolved and that she had no residuals of her 1991 work injury.
On June 22, 2009 appellant requested reconsideration. In a June 20, 2009 letter, she
argued that OWCP terminated her compensation based on a physician who did not conduct an
examination. Appellant submitted a June 3, 2009 report from Dr. John B. Bieltz, an attending
osteopath, who opined that appellant’s condition had worsened and that the “original injury has
contributed to this.”
By decision dated October 30, 2009, OWCP denied modification of its May 21, 2009
termination decision. It found that Dr. Bieltz did not provide appellant’s history of injury or any
medical rationale and that consequently his opinion was of diminished probative value.
On March 24, 2010 appellant again requested reconsideration. She asserted that each
time she attempted to work light duty she reinjured herself and that the job provided by the
employing establishment was not true limited duty. Appellant submitted a February 17, 2010
report from Dr. Bieltz.4 By decision dated June 1, 2010, OWCP denied modification of its
October 30, 2009 decision.
By letter dated September 24, 2010, appellant related that in November 1991 she returned
to work for four hours per day. She retired on partial disability in 1991 due to the injury to her
back. Appellant indicated that she underwent knee surgery in 2000 rather than in 1991 as
specified by OWCP. She related that the knee surgery was not work related but that she “did not
stop working because of my knee but because of the lower back injury….” Appellant asserted

3

Docket No. 93-2094 (issued May 1, 1995). OWCP accepted that on October 15, 1981 appellant, then a 42-yearold clerk, sustained low back syndrome and lumbosacral strain in the performance of duty. Appellant returned to
part-time modified employment on November 16, 1991. By decision dated November 21, 1991, OWCP reduced her
compensation benefits based on its finding that her actual earnings as a modified manual distribution clerk working
four hours per day fairly and reasonably represented her wage-earning capacity.
4

Dr. Bieltz diagnosed degenerative disc disease. He noted that she “had an injury back in 1981 and it has gotten
progressively worse with time.”

2

that she had not received a November 21, 1991 wage-earning capacity determination. She
contended that Dr. Koffler did not examiner her.
On October 12, 2010 appellant requested reconsideration. In a nonmerit decision dated
November 22, 2010, OWCP denied her request for reconsideration after finding that she did not
submit evidence or raise argument sufficient to warrant reopening her case for further review of
the merits under section 8128.
On appeal appellant asserts that she retired on partial disability. She reinjured herself
working at the employing establishment as she was not provided with actual limited duty.
Appellant questions why OWCP credited Dr. Koffler over Dr. Bieltz even though Dr. Koffler did
not conduct a physical examination. She further alleges bias by Dr. Koffler due to her race.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.6 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.7 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.8
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.9 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.10
ANALYSIS
OWCP accepted that appellant sustained low back syndrome and lumbar strain in the
performance of duty. In a decision dated November 21, 1991, it reduced her compensation after
finding that her part-time earnings as a modified manual distribution clerk fairly and reasonably
represented her wage-earning capacity. By decision dated May 21, 2009, OWCP terminated
5

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.”
6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

9

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

10

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).

3

appellant’s compensation after finding that she had no further disability or need for medical
treatment due to her accepted employment injury. On October 30, 2009 and June 1, 2001 it
denied modification its May 21, 2009 termination decision. Appellant requested reconsideration
on October 12, 2010.
As noted above, the Board does not have jurisdiction over the merits of this case. The
issue presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In her
October 12, 2010 request for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. She did not identify a specific point of law or show
that it was erroneously applied or interpreted. Appellant did not advance a new and relevant
legal argument. In a September 24, 2010 letter and on appeal, she argued that she had retired on
partial disability in 1991 rather than receiving a wage-earning capacity determination. OWCP,
however, issued a wage-earning capacity in 1991 finding that appellant could earn wages as a
part-time modified manual distribution clerk. A wage-earning capacity determination is a
determination that a specific amount of earnings represents a claimant’s ability to earn wages.11
FECA does not provide a disability retirement program.12
Appellant also contended that she did not receive OWCP’s 1991 wage-earning capacity
decision. This contention is not relevant to the issue on appeal, however, which is whether she
had any employment-related disability after June 7, 2009. Evidence or argument that does not
address the particular issue involved does not warrant reopening a case for merit review.13
Further, OWCP’s 1991 decision was properly addressed to appellant. Under the mailbox rule it
is presumed, absent evidence to the contrary, that a notice mailed to an individual in the ordinary
course of business was received by the individual.14
Appellant maintained that OWCP indicated that she had knee surgery in 1991 rather than
2000 and that she stopped work because of her low back injury. The underlying issue, however,
is whether she has any further disability due to her accepted low back syndrome and lumbosacral
strain after June 7, 2009. That is a medical issue which must be addressed by relevant medical
evidence.15 A claimant may be entitled to a merit review by submitting pertinent new and
relevant evidence, but appellant did not submit any pertinent new and relevant medical evidence
with her reconsideration request showing continuing employment-related disability.
Appellant also argued that Dr. Koffler did not conduct a physical examination. However,
Dr. Koffler described detailed findings on physical examination in his March 26, 2009 report.
Consequently, appellant’s contention does not constitute a new legal argument sufficient to
warrant reopening her case for further merit review.
11

See S.M., 58 ECAB 166 (2006); Harley Sims, Jr., 56 ECAB 320 (2005).

12

See James L. Sutton, 32 ECAB 1886 (1981) (a determination of disability under Civil Service Retirement
provisions has no application under FECA).
13

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

14

See Joseph R. Giallanza, 55 ECAB 186 (2003); A.C. Clyburn, 47 ECAB 153 (1995).

15

See Bobbie F. Cowart, 55 ECAB 746 (2004).

4

On appeal appellant questioned why OWCP relied upon Dr. Koffler over the opinion of
Dr. Bieltz, her attending physician. OWCP previously explained, however, that Dr. Bieltz did
not provide a history of her work injury or any rationale for his opinion and thus found it of little
probative value. Appellant also alleges that Dr. Koffler was biased against her due to her race.
She provided no evidence, however, in support of her argument. Mere allegations are
insufficient to establish bias.16
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits under section 8128.
ORDER
IT IS HEREBY ORDERED THAT the November 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

See L.W., 59 ECAB 471 (2008).

5

